UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALICE LEE GIANNETTA,

                                      Plaintiff,                     20 Civ. 9016 (PAE)
                       -v-
                                                                    OPINION & ORDER
 TANA JOHNSON,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Pro se plaintiff Alice Lee Giannetta (“Giannetta”) brings claims against defendant Tana

Johnson (“Johnson”) for libel per se and tortious interference with prospective economic

advantage. Giannetta, a former Mrs. World Pageant contestant and title-holder, alleges that

Johnson, a Vice President of Mrs. World, Inc. (“MWI”), sent a defamatory press release to a

number of MWI employees and Giannetta’s business associates. The press release accused

Giannetta of, among other wrongdoings, misappropriating MWI funds.

       Pending now is Johnson’s motion to dismiss the complaint for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2). For the following reasons, the Court

grants the motion to dismiss without prejudice.
I.     Background

       A.      Factual Background 1

               1.     The Parties

       Giannetta is a New York City-based attorney licensed to practice in New York and New

Jersey. Compl. ¶ 1. She won several of MWI’s beauty pageants, namely Mrs. New York, Mrs.

Hong Kong, and Mrs. World. Id. ¶¶ 2, 4. Giannetta is the first woman of Chinese descent to be

named Mrs. World; she later engaged in extensive volunteer work and advocacy for MWI. Id.

       Johnson is a part-time independent contractor for MWI and holds the title of “Vice

President” of MWI. Johnson Decl. ¶ 4. Johnson also allegedly has some unspecified

relationship with MWI affiliates: Mrs. America Inc. (“MAI”), Miss for America Inc., and Mrs.

America Presents. Giannetta Decl. ¶ 2. Johnson represents, without refutation, that,

notwithstanding her Vice President title, she is not now, nor has she ever been, an officer, owner,

director, employee, or manager of MWI. Johnson Decl. ¶¶ 4–5. She resides in Montana, and

attests that she has never lived, owned property, visited, or done business in New York. Id. ¶ 2.




1
  The Court’s account of the factual allegations is drawn primarily from the Complaint. Dkt. 1
(“Compl.”). On a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2), the
Court may look beyond the four corners of the complaint and consider materials outside of the
pleadings, including accompanying affidavits, declarations, and other written materials. See
Jonas v. Est. of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y. 2015) (citing MacDermid, Inc. v.
Deiter, 702 F.3d 725, 727 (2d Cir. 2012)). The allegations in the complaint are presumed true
“to the extent they are uncontroverted by the defendant’s affidavits,” MacDermid, 702 F.3d
at 727 (citation omitted), and all factual disputes are resolved in the plaintiff’s favor, see
DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001). Accordingly, the Court has
considered Johnson’s opening declaration, Dkt. 9-1 (“Johnson Decl.”), and reply declaration,
Dkt. 12-1 (“Johnson Reply Decl.”); the facts included in her memorandum of law in support of
her motion to dismiss, Dkt. 9 (“Def. Mem.”); and Giannetta’s opposition to that motion, Dkt. 11
(“Opp’n”), and declaration, Dkt. 11-1 (“Giannetta Decl.”).
                                                 2
               2.      MWI’s Operations and Johnson’s Responsibilities

       Giannetta alleges that MWI and its affiliates run beauty pageant competitions in all 50

states and D.C., in addition to national and international competitions. See Opp’n ¶¶ 7–9;

Giannetta Decl. ¶¶ 3, 8–9 (alleging that Johnson recruits and accepts licenses for these pageants).

Most states have pageant directors; all directors, local and international, pay annual license fees

to the pageant companies. Opp’n ¶¶ 25–26; Johnson Decl. ¶ 9. United States-based directors

pay fees between $2,500 and $5,000 annually; international directors pay between $2,500 and

$10,000 annually. Opp’n ¶¶ 25–26. Each contestant pays between $1,650 and $2,500 per

competition to participate in the pageants. Id. ¶ 24. MWI-affiliated pageant companies have

been recruiting contestants and running competitions in New York since 1977. Id. ¶ 14.

       Giannetta alleges that Johnson personally recruits contestants year-round and is paid a fee

per contestant recruited. Id. ¶ 16; Giannetta Decl. ¶¶ 7–9. She further alleges that Johnson

routinely communicates and transacts with directors across the country, makes executive

decisions, and accepts fees from contestants. See Opp’n ¶ 17; Giannetta Decl. ¶ 3. Johnson

contests this description of her work. She claims that she does not recruit contestants and that

she is paid a fixed monthly stipend as a contractor. See Johnson Reply Decl. ¶ 3; Johnson

Decl. ¶ 4.

               3.      Giannetta’s Involvement with MWI

       Upon winning the title of Mrs. World at the 2017 MWI beauty pageant, Giannetta began

to promote MWI. Compl. ¶ 6. In August 2018, Giannetta first met Johnson at a national pageant

run by Mrs. World. Id. ¶ 26.

       On December 8, 2019, David Marmel (“Marmel”), MWI’s former president, requested

that Giannetta leverage her personal connections with businesses in Sri Lanka (“Sri Lankan

Partners”) to host the 2021 Mrs. World pageant there. Id. ¶ 30. Johnson allegedly knew of that

                                                 3
request. Id. ¶ 31. The Sri Lankan Partners did not have any prior relationship with Johnson;

they were Giannetta’s personal contacts. Id. ¶ 35.

       On December 23, 2019, Giannetta secured an agreement with Vogue Jewelers of Sri

Lanka (“Vogue Jewelers”) to be the main sponsor of the 2021 pageant, in exchange for $75,000.

Id. ¶ 33; id., Ex. B (email with subject line “Confidential Mrs World 2021 Event” from Vogue

Jewelers detailing terms for the collaboration). On February 27, 2020, Marmel sent a letter to

Vogue Jewelers authorizing Giannetta to accept all funds and make all executive decisions

regarding the 2021 Mrs. World pageant. Id., Ex. C (letter from Marmel on MWI letterhead

stating that he had authorized Giannetta “to handle all matters relating to the Pageant”). On or

about February 29, 2020, Giannetta flew to Sri Lanka to launch, along with her Sri Lankan

Partners, the Mrs. World 2021 pageant at a press conference. Id. ¶ 38. She paid for her own

travel expenses. Id. ¶ 39. Johnson allegedly was aware of the press conference and that

Giannetta paid her own expenses. Id.

       On or about March 6, 2020, Marmel told Giannetta that he was undergoing chemotherapy

treatment. Id. ¶ 41. The following day, he authorized her to handle all matters pertaining to the

2021 pageant. Id. ¶ 42; id., Ex. D (letter from Marmel on MWI letterhead authorizing Giannetta

to “handle all matters relating to the Mrs. World 2021 Pageant and Mrs. World Incorporated”).

Giannetta’s Complaint suggests that she and Marmel attempted to reach some agreement

regarding the sale of MWI, but on April 30, 2020, the two concluded that they could not reach an

agreement. Id. ¶ 43. The Complaint, however, does not state to whom Marmel was

contemplating selling MWI, or what role Giannetta played in the potential sale.

       In May 2020, Giannetta resigned from MWI. Id. ¶ 44. About the same time, Johnson

discovered that Giannetta was in negotiations with the Sri Lankan Partners to host a “pageant/



                                                4
fashion event” for fall 2021. Id. The Complaint does not provide any detail about this event, nor

does it explain whether the event was affiliated with MWI.

               4.      Johnson’s Allegedly Defamatory Communications

       On May 3, 2020, Johnson posted an announcement on the Mrs. World Facebook account

stating that Giannetta had been “dismissed” from Mrs. World and “removed from office.”

Id. ¶ 45. On or about May 4, 2020, “[u]pon information and belief,” Johnson sent a press release

concerning Giannetta’s termination to the Sri Lankan Partners and posted it in a Mrs. America

Facebook group. Id. ¶ 46; id., Ex. A (“Press Release”). Directors and affiliates of Mrs. America,

many of whom Giannetta claims to know, had access to the Facebook page. Id. ¶ 49. Johnson

also sent the Press Release directly to the pageant director of New York State, Diane Hardgrove

(“Hardgrove”), whom Giannetta knew through her first pageant win. Id. ¶¶ 50–51. Johnson

attests that Hardgrove resides in Texas, and that none of the recipients of the Press Release live

in New York. See Johnson Decl. ¶ 9.

       The Press Release, signed by Johnson, stated that (1) Giannetta had been “sacked” after

she had supposedly lied to the organizing committee for the upcoming Sri Lankan pageant;

(2) Giannetta “misappropriated Sri Lankan/Mrs. World revenues and refuse[d] to return the

monies,” making her a “liar and a thief” in the opinion of Mrs. World; (3) the recently deceased

Marmel had been in good health; and (4) Giannetta reportedly planned to start her own

competition which would “probably adopt a title similar to Mrs [sic] World in order to cause

confusion and unrest.” See Press Release. The Press Release explicitly stated that any money

paid to Giannetta was “money stolen!” Id.

       On May 6, 2020, Giannetta received an email from the Sri Lankan Partners indicating

that they had negotiated with Johnson and had contracted to host the Mrs. World 2021 pageant,

which the Complaint alleges was “the same deal that [Giannetta] negotiated and contracted with,
                                                 5
with all of the parties that were procured exclusively by [Giannetta].” Compl. ¶ 58. The same

day, Johnson posted a note on the public-facing Mrs. World Facebook page confirming that the

2021 pageant would occur in Sri Lanka. Id. ¶ 59.

        On May 7, 2020, Giannetta received an email from Vogue Jewelers demanding that she

return a deposit that she had apparently secured from Vogue Jewelers while working on behalf of

MWI. Id. ¶ 60. That email allegedly cited to the Press Release. Id. Vogue Jewelers also

contacted Giannetta over WhatsApp to state that they would no longer discuss pageants with her.

Id. ¶ 61.

        B.     Procedural History

        On October 28, 2020, Giannetta filed the Complaint. Compl. On January 20, 2021,

Johnson filed a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2). Def.

Mem. On January 21, 2020, the Court ordered Giannetta to either amend her Complaint or

oppose the motion to dismiss. Dkt. 10. On February 10, 2021, Giannetta filed an opposition.

Opp’n. On February 24, 2021, Johnson filed a reply. Dkt. 12.

II.     Applicable Legal Standards

        A.     Burden of Proof

        On a motion to dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2), “the

plaintiff bears the burden of establishing that the court has jurisdiction over the defendant.”

DiStefano, 286 F.3d at 84 (citation omitted); see also In re Terrorist Attacks on Sept. 11, 2001,

714 F.3d 659, 673 (2d Cir. 2013). “[T]he showing a plaintiff must make to defeat a defendant’s

claim that the court lacks personal jurisdiction over it ‘varies depending on the procedural

posture of the litigation.’” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84

(2d Cir. 2013) (quoting Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197

(2d Cir. 1990)).

                                                  6
       “Where, as here, a district court in adjudicating a motion pursuant to Federal Rule of

Civil Procedure 12(b)(2) ‘relies on the pleadings and affidavits, and chooses not to conduct a

full-blown evidentiary hearing, plaintiffs need only make a prima facie showing of personal

jurisdiction.’” S. New Eng. Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010)

(quoting Porina v. Marward Shipping Co., 521 F.3d 122, 126 (2d Cir. 2008)). “This showing

may be made through the plaintiff’s ‘own affidavits and supporting materials, containing an

averment of facts that, if credited, would suffice to establish jurisdiction over the defendant.’”

Id. (quoting Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001)).

       The Court “construe[s] the pleadings and affidavits in the light most favorable to

plaintiffs, resolving all doubts in their favor.” Dorchester Fin. Sec., 722 F.3d at 85 (quoting S.

New Eng. Tel., 624 F.3d at 138); see also A.I. Trade Fin., Inc. v. Petra Bank, 989 F.2d 76, 79–80

(2d Cir. 1993) (“[A]ll allegations are construed in the light most favorable to the plaintiff and

doubts are resolved in the plaintiff’s favor, notwithstanding a controverting presentation by the

moving party.”). Nevertheless, the Court “will not draw argumentative inferences in the

plaintiff’s favor” and need not “accept as true a legal conclusion couched as a factual allegation.”

In re Terrorist Attacks, 714 F.3d at 673 (citations omitted); see also Licci ex rel. Licci v.

Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

       B.      Requirements for Personal Jurisdiction

       There are three requirements for a federal court to lawfully exercise personal jurisdiction.

“First, the plaintiff’s service of process upon the defendant must have been procedurally proper.”

Licci, 673 F.3d at 59. Second, “there must be a statutory basis for personal jurisdiction that

renders such service of process effective.” Id. Third, “an exercise of jurisdiction under these

laws [must be] consistent with federal due process requirements.” Grand River Enters. Six



                                                  7
Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir. 2005); see also Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472–78 (1985).

               1.      Service of Process

       “Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement of service of summons must be satisfied.” Dynegy Midstream Servs. v.

Trammochem, 451 F.3d 89, 94 (2d Cir. 2006) (citation omitted). Federal Rule of Civil Procedure 4

governs the content, issuance, and service of a summons. Rule 4 provides that an individual may

be served pursuant to the procedures allowed by state law in the state in which the district court

is located. Fed. R. Civ. P. 4(e). The law of the State of New York, for purposes of Rule 4(e)(1),

allows for four methods of service on an individual. Among the acceptable methods are

“delivering the summons within the state to the person to be served,” N.Y. C.P.L.R. (“CPLR”)

§ 308(1), and “delivering the summons within the state to a person of suitable age and discretion

at the actual place of business, dwelling place or usual place of abode of the person to be served”

and then, within 20 days of delivery, either “mailing the summons to the person to be served at

his or her last known residence” or “mailing the summons by first class mail to the person to be

served at his or her actual place of business in an envelope bearing the legend ‘personal and

confidential’,” CPLR § 308(2); see Dezonie v. Asset Prot. & Sec., Inc., No. 08 Civ. 11261 (HB),

2009 WL 1873527, *3 (S.D.N.Y. June 30, 2009); Pearson v. Bd. of Educ. of City of N.Y.,

No. 02 Civ. 3629 (RCC), 2004 WL 2297354, at *3 (S.D.N.Y. Oct. 12, 2004).

               2.      Statutory Basis

       A court must also have a statutory basis for asserting personal jurisdiction over each

defendant based on the law of the state in which it sits. CPLR § 301 provides for general

jurisdiction, which may arise from a foreign defendant’s overall course of business in the state.

Such jurisdiction is proper when “a company has engaged in such a continuous and systematic

                                                 8
course of doing business in New York that a finding of its presence in New York is warranted.”

Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014) (cleaned up);

see also MTS Logistics, Inc. v. Innovative Commodities Grp., 442 F. Supp. 3d 738, 754

(S.D.N.Y. 2020).

       New York’s long-arm statute also provides for specific jurisdiction, which may arise

from the foreign defendant’s contacts with the state in connection with the cause of action. See

CPLR § 302(a). Here, Giannetta argues that this Court has a statutory basis for specific

jurisdiction over Johnson under CPLR § 302(a)(3). In connection with causes of action other

than those sounding in defamation, CPLR § 302(a)(3) permits courts to exercise personal

jurisdiction over a non-domiciliary defendant “who in person or through an agent . . . commits a

tortious act without the state causing injury to person or property within the state.” Id. § 302(a)(3).

CPLR § 302(a)(3) applies only to a defendant that either “(i) regularly does or solicits business,

or engages in any other persistent course of conduct, or derives substantial revenue from goods

used or consumed or services rendered, in the state,” or “(ii) expects or should reasonably expect

the act to have consequences in the state and derives substantial revenue from interstate or

international commerce.” Id. The Court reviews, infra, the requirements for establishing

specific jurisdiction as to non-domiciliary defendants sued for defamation.

               3.      Due Process

       Once a prima facie showing of a statutory basis for jurisdiction has been made, the

plaintiff must “demonstrate that the exercise of personal jurisdiction comports with due process.”

Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 82 (2d Cir. 2018); see also Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945). The constitutional analysis under the Due Process

Clause consists of two distinct inquiries: into “minimum contacts” and “reasonableness.” Licci,

673 F.3d at 60 (citing Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir. 2010)).
                                                   9
       The “minimum contacts” inquiry examines “whether the defendant has sufficient contacts

with the forum state to justify the court’s exercise of personal jurisdiction.” Id. (citation

omitted). The Court considers these contacts in totality, with the crucial question being whether

the defendant has “purposefully avail[ed] itself of the privilege of conducting activities within

the forum State, thus invoking the benefits and protections of its laws such that [the defendant]

should reasonably anticipate being haled into court there.” Best Van Lines, Inc. v. Walker,

490 F.3d 239, 242–43 (2d Cir. 2007) (internal quotation marks omitted) (quoting Burger King,

471 U.S. at 474–75). To satisfy this minimum-contacts inquiry, the Court “recogniz[es] two

kinds of personal jurisdiction: general (sometimes called all-purpose) jurisdiction and specific

(sometimes called case-linked) jurisdiction.” Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141

S. Ct. 1017, 1024 (2021). General jurisdiction exists when a defendant is “essentially at home”

in the forum state. Goodyear Dunlop Tires Operations, S. A. v. Brown, 564 U.S. 915, 919

(2011). In “the ‘paradigm’ case, an individual is subject to general jurisdiction in her place of

domicile. And the ‘equivalent’ forums for a corporation are its place of incorporation and

principal place of business.” Ford Motor Co., 141 S. Ct. at 1024 (citation omitted) (quoting

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). Specific jurisdiction exists only if there is

“some act by which the defendant purposefully avails itself of the privilege of conducting

activities within the forum State.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). For specific

jurisdiction to exist, “there must be an affiliation between the forum and the underlying

controversy, principally, an activity or an occurrence that takes place in the forum State and is

therefore subject to the State’s regulation.” Ford Motor Co., 141 S. Ct. at 1025 (cleaned up); see

also Walden v. Fiore, 571 U.S. 277, 285 (2014).




                                                  10
       The “reasonableness” inquiry examines “whether the assertion of personal jurisdiction

comports with ‘traditional notions of fair play and substantial justice’—that is, whether it is

reasonable to exercise personal jurisdiction under the circumstances of the particular case.”

Licci, 673 F.3d at 60 (quoting Chloé, 616 F.3d at 164). The Court considers:

       (1) the burden that the exercise of jurisdiction will impose on the defendant; (2) the
       interests of the forum state in adjudicating the case; (3) the plaintiff’s interest in
       obtaining convenient and effective relief; (4) the interstate judicial system’s interest
       in obtaining the most efficient resolution of the controversy; and (5) the shared
       interest of the states in furthering substantive social policies.

Chloé, 616 F.3d at 164–65 (citing Asahi Metal Indus. Co. v. Superior Ct., 480 U.S. 102, 113–14

(1987)).

III.   Discussion

       Johnson argues that the Complaint should be dismissed for lack of personal jurisdiction

under Rule (12)(b)(2). She contends that Giannetta has failed to make a prima facie showing of

a statutory basis for personal jurisdiction, and cannot demonstrate minimum contacts sufficient

to establish either the general or specific personal jurisdiction required by due process. See In re

Terrorist Attacks, 714 F.3d at 673–74; Charles Schwab Corp., 883 F.3d at 81–82. The Court

first examines whether Johnson is subject to general jurisdiction in New York, and then

considers whether this Court has specific jurisdiction over her.

       A.      General Jurisdiction

       CPLR § 301 “allows courts in New York to exercise general personal jurisdiction over

individuals who are ‘domiciled in New York, have a physical presence in New York, . . . consent

to New York’s exercise of jurisdiction, [or,] . . . ‘do[ ] business’ in [New York].’” Delgado-

Perez v. City of New York, No. 17 Civ. 01194 (LTS), 2018 WL 6200039, at *2 (S.D.N.Y.

Nov. 28, 2018) (quoting Pinto-Thomaz v. Cusi, No. 15 Civ. 1993 (PKC), 2015 WL 7571833,

at *3 (S.D.N.Y. Nov. 24, 2015)). Johnson, however, is a citizen of Montana, and has lived in the

                                                 11
state continuously since 1987. Johnson Decl. ¶ 2. She is neither domiciled, nor has any physical

presence, in New York, as she owns no real or personal property in the state. Id.

       For a New York court to exercise general jurisdiction over a nonresident defendant, that

defendant must be “engaged in such a continuous and systematic course of ‘doing business’ here

as to warrant a finding of its ‘presence’ in this jurisdiction.” McGowan v. Smith, 52 N.Y.2d 268,

272 (1981) (quoting Simonson v. Int’l Bank, 14 N.Y.2d 281, 285 (1964)); see also TAGC Mgmt.,

LLC v. Lehman, 842 F. Supp. 2d 575, 581 (S.D.N.Y. 2012) (“Under CPLR § 301, general

jurisdiction, which arises out of a defendant’s contacts with the forum even if the contacts are

unrelated to the action before the court, is established over a foreign corporation or individual

engaging in a continuous and systematic course of doing business in New York.” (citation

omitted)). “Although the ‘doing business’ test is most often used to find jurisdiction over a

corporate defendant, this test can be applied to a nonresident individual.” Rosado v. Bondi,

No. 16 Civ. 6916 (NSR), 2017 WL 4947122, at *3 (S.D.N.Y. Oct. 27, 2017) (quoting Patel v.

Patel, 497 F. Supp. 2d 419, 425 (E.D.N.Y. 2007)). In such cases, the individual defendant still

“must be ‘engaged in such a continuous and systematic course of doing business here as to

warrant a finding of its presence in this jurisdiction.’” Patel, 497 F. Supp. 2d at 425 (quoting

J.L.B. Equities, Inc. v. Ocwen Fin. Corp., 131 F. Supp. 2d 544, 547–48 (S.D.N.Y. 2001)). New

York courts have interpreted CPLR § 301 to require that the defendant “be present in New York

not occasionally or casually, but with a fair measure of permanence and continuity”; factors

examined include indicia of a physical presence in the state, such as the existence of an office,

bank accounts, or other property in the state. Id. (cleaned up).

       Giannetta’s showing falls well short of meeting that standard; indeed she does not

explicitly argue that this Court has general jurisdiction over Johnson. She impliedly does so in



                                                 12
arguing that Johnson, as Vice President of MWI, recruits pageant contestants from New York

and otherwise “routinely communicates . . . and transacts with directors, contestants and vendors

from all over the United States, including the pageant director and pageant contestants for the

New York Pageant.” Opp’n ¶ 17. Johnson disputes these assertions, see Johnson Reply Decl.

¶¶ 3–4, representing that she has never done business in New York, or even visited the state, see

Johnson Decl. ¶ 2.

       Even taking as true Giannetta’s description of Johnson’s New York business activities on

behalf of MWI, these cannot establish general personal jurisdiction over Giannetta. Critically,

“New York courts have concluded that [because] CPLR 301 applies to persons acting only in

their individual capacities, . . . their activities on behalf of an employer or corporation will not

support the exercise of personal jurisdiction.” Pinto-Thomaz, 2015 WL 7571833, at *5

(emphasis added); see also Laufer v. Ostrow, 55 N.Y.2d 305, 313 (1982) (a defendant “does not

subject himself, individually, to the CPLR 301 jurisdiction of our courts, however, unless he is

doing business in our State individually”); Wallace Church & Co. v. Wyattzier, LLC, No. 20

Civ. 1914 (CM), 2020 WL 4369850, at *5 (S.D.N.Y. July 30, 2020) (“An individual defendant

‘cannot be subject to jurisdiction under CPLR § 301 unless he is doing business in New York as

an individual rather than on behalf of a corporation.’” (quoting Brinkmann v. Adrian Carriers,

Inc., 29 A.D.3d 615, 617 (2d Dep’t 2006))); Giuliano v. Barch, No. 16 Civ. 0859 (NSR),

2017 WL 1234042, at *5 (S.D.N.Y. Mar. 31, 2017) (“[I]ndividuals acting on a corporation’s

behalf are not subject to general personal jurisdiction under Section 301.”). 2




2
 As discussed, infra, Johnson’s activities in New York undertaken on behalf of MWI are
appropriately considered in determining whether this Court has specific jurisdiction over
Johnson.


                                                  13
       Here, Giannetta’s factual claims about Johnson’s contacts with persons in New York all

arise from work in her capacity as Vice President of MWI (e.g., recruiting contestants). None

arise in her individual capacity. Therefore, even if Johnson’s purported business activities in

New York as an agent of MWI were sufficiently continuous and systematic, this Court would not

have a statutory basis under CPLR § 301 to assert general jurisdiction over her as an individual.

See, e.g., Laufer, 55 N.Y.2d at 313–14 (declining to exercise general jurisdiction over the New

York-based president of a nonresident corporation since all of his contacts with the state were on

behalf of his employer); Giuliano, 2017 WL 1234042, at *6 (declining to exercise general

jurisdiction over foreign individuals who acted in New York State solely on their employer

corporation’s behalf); Big Apple Pyrotechnics & Multimedia Inc. v. Sparktacular Inc., No. 05

Civ. 9994 (KMW), 2007 WL 747807, at *4 (S.D.N.Y. Mar. 9, 2007) (no general jurisdiction

over individual defendants whose only activities in New York were “in their capacities as

corporate officers”).

       B.      Specific Jurisdiction

       In claiming personal jurisdiction, Giannetta principally argues that the Court has specific

jurisdiction over Johnson under CPLR § 302(a)(3)(ii), on account of the injury that Johnson’s

assertedly defamatory statements caused her. That injury is the basis of both her claims: for

defamation and for tortious interference with prospective economic advantage.

       In light of the First Amendment interests implicated by claims—however styled—that

sound in defamation or libel, 3 such claims are subject to a higher jurisdictional bar in New York.


3
  Under New York law, libel is a form of defamation. See, e.g., Celle v. Filipino Rep. Enters.
Inc., 209 F.3d 163, 176 (2d Cir. 2000) (“Libel is a method of defamation expressed in writing or
print.”); Idema v. Wagner, 120 F. Supp. 2d 361, 365 (S.D.N.Y. 2000) (“Defamation is the injury
to one’s reputation either by written expression, which is libel, or by oral expression, which is
slander.” (citing Morrison v. Nat’l Broad. Co., 19 N.Y.2d 453, 458 (1967))).

                                                14
See CPLR §§ 302(a)(2)–(3) (expressly excluding “cause[s] of action for defamation of character

arising from the act”). “Defamation claims are accorded separate treatment to reflect the state’s

policy of preventing disproportionate restrictions on freedom of expression.” SPCA of Upstate

N.Y., Inc. v. Am. Working Collie Ass’n, 18 N.Y.3d 400, 404 (2012).

               1.      Specific Jurisdiction in Defamation Cases

       “Under New York law, when a person utters a defamatory statement without the state

that causes injury to the plaintiff within the state, jurisdiction may be acquired under section

302(a)(1), even though section 302(a)(3)—which explicitly concerns jurisdiction as to out-of-

state tortious acts that cause in-state injury—excludes defamation cases from its scope.” Best

Van Lines, 490 F.3d at 245–46. To establish personal jurisdiction under CPLR § 302(a)(1), two

requirements must be met: (1) the defendant must have transacted business within the state; and

(2) there must be “some articulable nexus between the business transacted and the cause of

action sued upon.” McGowan, 52 N.Y.2d at 272.

       Statutory standing under CPLR § 302(a)(1) requires an underlying business transaction

on which to establish specific jurisdiction—“some act by which the defendant purposefully

avails itself of the privilege of conducting activities within the forum State, thus invoking the

benefits and protections of its laws.” McKee Elec. Co. v. Rauland-Borg Corp., 20 N.Y.2d 377,

382 (1967) (citation omitted). “There is a clear distinction between a situation where the only

act which occurred in New York was the mere utterance of the libelous material and on the other

hand, a situation where purposeful business transactions have taken place in New York giving

rise to the cause of action.” Legros v. Irving, 38 A.D.2d 53, 55 (1st Dep’t 1971). In defamation

cases, New York courts construe “transacts any business within the state” more narrowly than in

other contexts. “In other cases, proof of one transaction, or a ‘single act,’ in New York is

sufficient to invoke [long-arm] jurisdiction . . . . In defamation cases, by contrast, the ‘single act’
                                                  15
of uttering a defamat[ory] [statement], no matter how loudly, is not a ‘transaction of business’

that may provide the foundation for personal jurisdiction.” Best Van Lines, 490 F.3d at 248

(cleaned up).

       To qualify for specific jurisdiction under CPLR § 302(a)(1), the cause of action also must

have an “articulable nexus or substantial relationship” with the defendant’s business transaction

in the state. Licci v. Lebanese Canadian Bank, 20 N.Y.3d 327, 340 (2012). New York courts

have found “that they lacked jurisdiction over out-of-state defendants accused of having uttered

defamatory falsehoods where the defamation claim did not arise from the defendants’ specific

business transactions in New York.” Best Van Lines, 490 F.3d at 249–50 (cleaned up).

       Examples of business transactions that were both substantial enough to form the basis of

specific jurisdiction in defamation cases and which gave rise to the defamation claim include:

researching for, negotiating and contracting for the publication of, and printing an allegedly

defamatory book in New York, see Legros, 38 A.D.2d at 56; drafting and distributing (or

authorizing the distribution of) an allegedly defamatory letter targeted to the Buffalo area, see

Sovik v. Healing Network, 244 A.D.2d 985, 987 (4th Dep’t 1997); and engaging in a protracted

process out of New York to come up with an allegedly defamatory scheme, draft a letter, and

send it directly to an individual in the state, see Belya v. Hilarion, No. 20 Civ. 6597 (VM), 2021

WL 1997547, at *6 (S.D.N.Y. May 19, 2021). Examples of activities that, without more, do not

qualify are: brief visits and phone calls to the state and a donation of cash, see SPCA of Upstate

N.Y., Inc., 18 N.Y.3d at 405; sending two allegedly defamatory letters to the state, see Morsy v.

Pal-Tech, Inc., No. 07 Civ. 2143 (PKL), 2008 WL 3200165, at *5 (S.D.N.Y. Aug. 7, 2008); and,

critically, writing defamatory material that was posted, at no cost, on a website accessible in New




                                                 16
York, see Realuyo v. Villa Abrille, No. 01 Civ. 10158 (JGK), 2003 WL 21537754, at *6

(S.D.N.Y. July 8, 2003).

       In the context of website defamation cases, the Second Circuit has acknowledged the

usefulness of the “sliding scale” framework first advanced in Zippo Manufacturing Company v.

Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997), to “help frame the jurisdictional

inquiry” in analyzing personal jurisdiction under § 302(a)(1). Best Van Lines, 490 F.3d at 252.

On one end of this “scale” are defendants who have “simply posted information on an Internet

Web site which is accessible to users in foreign jurisdictions,” and thus over whom a court

cannot exercise specific jurisdiction under § 302(a)(1); on the other are those who “knowing[ly]

and repeated[ly] transmit[tted] computer files over the Internet,” over whom there is thus specific

jurisdiction. Zippo, 952 F. Supp. at 1124. “The middle ground is occupied by interactive Web

sites where a user can exchange information with the host computer. In these cases, the exercise

of jurisdiction is determined by examining the level of interactivity and commercial nature of the

exchange of information that occurs on the Web site.” Id.

       “New York case law establishes that making defamatory statements outside of New York

about New York residents does not, without more, provide a basis for jurisdiction, even when

those statements are published in media accessible to New York readers,” such as a website.

Best Van Lines, 490 F.3d at 253; see also Realuyo, 2003 WL 21537754, at *7. Nor is posting an

allegedly defamatory comment on an interactive website sufficient. See Best Van Lines, 490

F.3d at 254.

               2.     Application

       At the outset, the Court notes that the same jurisdictional analysis—that which is

applicable to defamation claims—applies to both claims brought here. Although Giannetta

argues that her claim for tortious interference with prospective economic advantage is subject to
                                                17
CPLR § 302(a)(3)(ii), that claim rests upon Johnson’s alleged defamatory statement and

unavoidably sounds in defamation. And “it is well-established that Plaintiffs cannot evade [the

bar to defamation claims] by recasting their defamation claims as other torts.” Shamoun v.

Mushlin, No. 12 Civ. 3541 (AJN), 2014 WL 12776779, at *4 (S.D.N.Y. March 26, 2014); see

also Cantor Fitzgerald, L.P. v. Peaslee, 88 F.3d 152, 157 (2d Cir. 1996) (“All of plaintiffs’

claims are based upon [the] alleged defamatory statements. Plaintiffs may not evade the

statutory exception by recasting their cause of action as something other than defamation.”

(citation omitted)); Jolivet v. Crocker, 859 F. Supp. 62, 65 (E.D.N.Y. 1994) (“[Because] these

claims are based on the alleged defamatory letter, . . . § 302(a)(3) cannot serve to supply a basis

for personal jurisdiction. To rule otherwise would provide a facile means for plaintiffs . . . to

evade the statutory defamation exception.”); Am. Radio Ass’n, AFL-CIO v. A.S. Abell Co., 296

N.Y.S.2d 21, 23 (Sup. Ct. 1968) (“[P]laintiffs’ attempt to convert the alleged tort from

defamation to something else must be rejected as spurious.”). The Second Circuit’s holding in

Cantor Fitzgerald defeats, particularly emphatically, Giannetta’s argument that the personal-

jurisdiction requirements for defamation claims do not apply here. 88 F.3d at 157. It also

involved a claim for tortious interference with prospective economic advantage based on

allegedly defamatory conduct. The Second Circuit held that the entire complaint, including its

tortious interference claim, sounded in defamation because all claims were based on the same

allegedly defamatory statements. See id. Accordingly, the Circuit held, specific jurisdiction over

that claim could not be based on CPLR § 302(a)(2) or (3). Id.

       So too here. Giannetta’s tortious interference claim arises from the same facts—indeed,

the same allegedly false press release—as her defamation claim. Compare Compl. ¶¶ 67–73

(explaining that the factual basis for her libel claim is Johnson’s alleged publication and



                                                 18
circulation of the Press Release to Giannetta’s business contacts and to the Sri Lankan Partners),

and ¶ 85 (claiming that she is “entitled to general damages for harm to her property, business,

trade, profession, occupation, [and] expenses,” in damages resulting from her libel claim), with

id. ¶ 93 (basing her claim for tortious interference on Johnson’s allegedly sending the Press

Release to the Sri Lankan Partners), and ¶ 96 (“The Defendant improperly interfered with the

Plaintiff’s prospective business relationships by sending the defamatory press release to the Sri

Lanka Partners.”). Accordingly, her tortious interference claim also sounds in defamation and

therefore is expressly excluded from CPLR § 302(a)(3).

       Giannetta’s only remaining avenue is therefore to demonstrate that this Court has specific

jurisdiction over the case under CPLR § 302(a)(1). In contrast to general jurisdiction, “it [is]

possible to obtain [specific] jurisdiction over a corporate officer or employee based upon his

contacts in New York, even if his activities were performed solely in a corporate capacity.”

Kinetic Instruments, Inc. v. Lares, 802 F. Supp. 976, 983 (S.D.N.Y. 1992). New York has

abandoned the fiduciary shield doctrine, under which a corporate representative will not be

subject to the state’s jurisdiction where his only contacts with the state arise out his work for his

employer. See Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460, 467–68 (1988). Accordingly,

the Court may consider Johnson’s contacts with New York undertaken on behalf of MWI.

       However, even these contacts are insufficient. Assuming arguendo that, as Giannetta

alleges, Johnson recruits contestants in New York and “routinely communicates . . . and transacts

with . . . the pageant director and pageant contestants for the New York Pageant,” Opp’n ¶ 17,

these contacts cannot support specific jurisdiction over Giannetta’s claims because her claims do

not arise out of any of this conduct or any of these alleged business transactions, see Best Van

Lines, 490 F.3d at 249–50 (New York courts lack specific jurisdiction over non-domiciliary



                                                 19
defendants where defamation claims do not arise from defendants’ specific business transactions

in the state.).

        Giannetta pleads only two facts that tie Johnson’s allegedly defamatory action to conduct

in New York: Johnson published the press release in MWI’s Facebook group, accessible to MWI

affiliates across the country; and she allegedly sent it directly to MWI’s New York pageant

director. Compl. ¶¶ 48, 50–51. These are insufficient to hale Johnson into New York court on

the basis of § 302(a)(1). As to the former action—posting on Facebook—even if Johnson’s

Facebook post permitted a degree of interactivity with the MWI directors so as to “lie[]

somewhere in the middle of the Zippo spectrum,” the Press Release “is more akin to the type of

‘passive’ websites” identified at the far end of the Zippo scale, DH Servs., LLC v. Positive

Impact, Inc., No. 12 Civ. 6153 (RA), 2014 WL 496875, at *6 (S.D.N.Y. Feb. 5, 2014) (holding

that Facebook promotions for events that permitted users to indicate whether they were attending

did not satisfy § 302(a)(1)), particularly where, as here, no interaction between Johnson and any

of the MWI directors is alleged. But even to the extent that Johnson’s activity falls into the

Zippo “middle ground,” Johnson is not alleged to have transacted any business with the

Facebook post or even in the Facebook group. See Katiroll Co. v. Kati Roll & Platters, Inc., No.

10 Civ. 1703 (LTS) (RLE), 2010 WL 2911621, at *5 (S.D.N.Y. July 9, 2010) (finding that

Facebook posts promoting defendant’s business fell into the “middle ground” but were, without

more, insufficient for jurisdiction under CPLR § 302(a)(1)).

        That Johnson also sent the press release directly to individuals in New York is

inconsequential, as Johnson engaged in no other activity in the state which might otherwise

count as a “business transaction,” and sending a letter to someone in the state, without more, is

insufficient. Compare Sovik, 244 A.D.2d at 987 (jurisdiction found under CPLR § 302(a)(1)



                                                20
where defendants, while in New York, allegedly drafted and “either distributed or authorized the

distribution of” a letter targeted at the Buffalo area), with Morsy, 2008 WL 3200165, at *5 (court

lacked personal jurisdiction pursuant to § 302(a)(1) when foreign defendants’ only contact with

the state was the “sending of two allegedly defamatory letters into New York”); see also Kim v.

Dvorak, 230 A.D.2d 286, 290–91 (3d Dep’t 1997) (holding that the defendant lacked sufficient

contacts with New York to hale her into New York court pursuant to § 302(a)(1) when her sole

contacts were four allegedly defamatory letters she sent from her residence in Massachusetts);

Best Van Lines, 490 F.3d at 253 (for out-of-state individuals, publishing defamatory statements

about New York residents in media accessible to New York citizens does not, without more,

provide a basis for jurisdiction).

        Accordingly, there is no statutory basis for specific jurisdiction over Johnson. Because

CPLR § 302(a)(1) “permits personal jurisdiction under narrower conditions than does the Due

Process Clause under the U.S. Constitution,” Knight v. Standard Chartered Bank, No. 19 Civ.

11739 (PAE), 2021 WL 1226870, at *3 (S.D.N.Y. Mar. 31, 2021), the Court need not address

whether the Due Process Clause would permit this Court to exercise specific jurisdiction over

Johnson.

                                         CONCLUSION

        For the foregoing reasons, defendant’s motion to dismiss is granted without prejudice.

The Clerk of Court is respectfully directed to terminate the motion pending at docket 9 and close

this case.




                                                21
                                 PaI~e~~/ffo/
      SO ORDERED.



                                 United States District Judge


Dated: June 24, 2021
       New York, New York




                            22
